UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1481



ADNAN HAIDER,

                                            Plaintiff - Appellant,

          versus


VIRGINIA STATE UNIVERSITY; EDDIE MOORE, JR.,
in his individual capacity and in his official
capacity as President of Virginia State Uni-
versity; MARTHA DAWSON, in her individual ca-
pacity and in her official capacity as Provost
of Virginia State University; LORENZA W.
LYONS, in his individual capacity and in his
official capacity as Dean of the School of
Agriculture, Science and Technology of Vir-
ginia State University; GEORGE W. WIMBUSH, in
his individual capacity and in his official
capacity as Chair of the Department of Mathe-
matics of Virginia State University; EMMA
SMITH, in her individual capacity and in her
official capacity as a Member of the Faculty
Development Committee of the Department of
Mathematics of Virginia State University;
KRISHNAN AGRAWAL, in his individual capacity
and in his official capacity as a Member of
the Faculty Development Committee of the De-
partment of Mathematics of Virginia State
University; CECIL MORRIS, in his individual
capacity and in his official capacity as a
Member of the Faculty Development Committee of
the Department of Mathematics of Virginia
State University; HADI MOADAB, in his individ-
ual capacity and in his official capacity as a
Member of the Faculty Development Committee of
the Department of Mathematics of Virginia
State University; JOCELYN HARRIS, in her indi-
vidual capacity and in her official capacity
as a Member of the Faculty Development Commit-
tee of the Department of Mathematics of Vir-
ginia State University; GERALD BURTON, in his
individual capacity and in his official ca-
pacity as a Member of the Faculty Development
Committee of the Department of Mathematics of
Virginia State University; V. S. BAHKSHI, in
his individual capacity and in his official
capacity as a Member of the Faculty Devel-
opment of Mathematics of Virginia State
University,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-386-3)


Submitted:   August 19, 1999             Decided:   August 25, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Adnan Haider, Appellant Pro Se. Phyllis Carole Katz, Jerry Walter
Kilgore, Lloyd Lee Byrd, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia; Robert A. Dybing, James Dixon Phillips, Bradley Brent
Cavedo, SHUFORD, RUBIN & GIBNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Adnan Haider appeals the district court’s order dismissing his

civil action for failure to prosecute under Fed. R. Civ. P. 41(b).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Haider v. Virginia State University,

No. CA-98-386-3 (E.D. Va. Mar. 8, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 3